DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national stage entry under 35 USC 371 of PCT/EP2019/058560, filed
04 April 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. In addition, acknowledgment is made of Applicants’ claim for benefit under 35 USC 119(b) to application EP18305399.0, filed 05 April 2018. 

Election/Restrictions and Response to Arguments
The traversed election of inventive Group I (claims 1-5 and 9) set forth in the response filed 08 November 2022 is acknowledged. The traversal is on the grounds that there is unity of invention between Groups I, IV, and V because the recombinant hybrid AAV capsid protein of Group I, the AAV vector particle of Group IV, and the method of treating a disease of Group V share the same or corresponding technical feature (i.e. recombinant hybrid AAV9/AAVrh74 capsid protein) and have a common function (reduced liver tropism) that flows from the shared structure. Upon reconsideration, Examiner will withdraw the requirement in part and rejoin inventive Group I (claims 1-5 and 9) with inventive Group IV (claims 13-15) to form a “Modified Group I”. As such, the election of therapeutic genes as the genes of interest regarding claim 14 is acknowledged.  
Modified Group I (claims 1-5, 9, and 13-15) and Group V (claims 16-18 and 20) will not be rejoined, as they ultimately still lack unity of invention. More specifically, although Modified Group I and Group V possess unity of invention a priori and require the technical feature of a recombinant hybrid AAV9/AAVrh74 capsid protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of McCoy et al (WO 2019/195423 A1). 
McCoy et al teach modified AAV capsid proteins in which amino acids from one AAV capsid protein are substituted into another AAV capsid protein (Paragraph [0065]). The AAV capsid proteins are of an AAV serotype selected from AAV1, AAV2, AAV3, AAV3B, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, AAV11, AAV12, AAVrh.8, AAVrh.10, AAVrh.32.33, AAVrh74, bovine AAV, avian AAV or any other AAV now known or later identified. Furthermore, in some embodiments, the AAV capsid protein is chimeric (Paragraph [0069]). Thus, the modified AAV capsid proteins of McCoy et al anticipate the shared technical feature of Modified Group I and Group V. 
Therefore, unity of invention is lacking a posteriori between Modified Group I and Group V. 
As such, claims 10-12 and 16-22 are withdrawn from further consideration by the Examiner, as being drawn to non-elected inventions. The requirement for restriction between Modified Groups I and Groups II, III, and V is maintained for reasons of record and the forthgoing commentary, and hereby made FINAL.
Therefore, claims 1-5, 9, and 13-15 are currently under examination to which the following
grounds of rejection are applicable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The product of claim 1 requires a recombinant adeno-associated virus (AAV) capsid protein, which is a hybrid between AAV serotype 9 (AAV9) and AAV serotype 74 (AAVrh74) capsid proteins, wherein said recombinant hybrid AAV capsid protein has reduced liver tropism compared to the patent AAV9 and AAVrh74 capsid proteins. Dependent claims 2-5, 9, and 13-15 either depend directly from claim 1, or incorporate the product of claim 1 thereof. 
To satisfy the written description aspect of 35 U.S.C. 112(a), for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed cor-relation between function and structure, or by a com-bination of such identifying characteristics; and (2) a representative number of species within the genus must be disclosed. See MPEP 2163, Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
The instant application is considered to lack written description for the full genus of compounds which are encompassed by "a recombinant AAV capsid protein, which is a hybrid between AAV9 and AAVrh74 capsid proteins".  
With regards to the unmodified AAV9 and AAVrh74 capsid proteins, both serotypes are well known in the art and are recognized as having efficient transduction of skeletal muscle and liver tissues, while also having a natural propensity to accumulate within the liver (see Specification, Page 1, Lines 25-27; Page 2, Lines 15-16). Therefore, there is written description – in the form of a disclosed structure – of the individual AAV9 and AAVrh74 capsid proteins, as well as function attributed to these species.
However, with regards to hybrid AAV9/AAVrh74 capsid proteins: compounds within these geneses are not defined by the art.  The specification defines "hybrid AAV9/AAVrh74 capsid proteins" as the replacement of a variable region in the AAV9 or AAVrh74 capsid sequence with the corresponding variable region of the other AAV serotype capsid sequence, wherein the variable region of AAV9 capsid corresponds to the sequence situated from any one of positions 331 to 493 to any one of positions 556 to 736 in AAV9 capsid of SEQ ID NO: 1 (reference sequence), or a fragment of at least 10, 15, 20, 25, 30, 35, 40, 45, 50, 55 or 60 consecutive amino acids of the sequence situated from positions 493 to 556 in AAV9 capsid of SEQ ID NO: 1, and the variable region of AAVrh74 capsid corresponds to the sequence situated from any one of positions 332 to 495 to any one of positions 558 to 738 in AAVrh74 capsid of SEQ ID NO: 2 (reference sequence), or a fragment of at least 10, 15, 20, 25, 30, 35, 40, 45, 50, 55 or 60 consecutive amino acids of the sequence situated from positions 495 to 558 in AAVrh74 capsid of SEQ ID NO: 2 (see Specification, Page 5, Lines 12-24). Applicants have not disclosed what, if any, identifying characteristics of the hybrid AAV9/AAVrh74 capsid protein, such as a core chemical structure, correlate to the functionally reduced liver tropism of the current invention – which counters the inherent function of AAV9 and AAVrh74 capsid proteins to accumulate within the liver. Thus, without disclosure of a specific core structure exhibited by the hybrid molecules, there cannot be said to be a disclosed correlation between function and structure, wherein such a correlation between structure and function is necessary to define a genus of chemical compounds, See Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, Applicants have not disclosed a representative number of species within the genus to demonstrate that Applicants were in possession of the full genus of compounds as claimed. The limited number of exemplary compounds listed in SEQ ID NOs: 3 and 4 are not representative of the broad genus of molecules which are encompassed by the claims (see Specification, Page 6, Lines 17-28).   Particularly, with regards to ‘hybrid AAV9/AAVrh74 capsid proteins' it is noted that, per the definition in the specification, there a myriad of replacements of a variable region in the AAV9 or AAVrh74 capsid sequence with the corresponding variable region of the other AAV serotype capsid sequence, which includes a fragment as little as 10 consecutive amino acids within sequence ranges of 60 amino acids in length, among others.   
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 USC 112(a). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The metes and bounds of the instant claim are unclear, as Applicants have not provided enough information to identify which hybrid AAV9/AAVrh74 capsid proteins will read on the claim. In particular, details regarding which hybrid AAV9/AAVrh74 capsid proteins contain the required functional feature of reduced liver tropism are needed. Thus, the scope of claim 1 is rendered indefinite and appropriate correction is required.
Claims 2-5, 9, and 13-15 either directly depend upon or incorporate the hybrid capsid protein of claim 1, and are thus rendered indefinite as well. 
Regarding claim 2: Claim 2 is further rejected because the term “similar” is a relative term of degree.  There is no definition for “similar” in the specification or claims that would allow one skilled in the art to know how similar the muscle tropism the recombinant hybrid AAV capsid protein must be to that of the parent AAV9 and/or AAVrh74 capsid proteins.  The metes and bounds of the claim are thus unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colosi et al (WO 2018/022608 A2).
	Colosi et al disclose novel adeno-associated virus (AAV) capsid proteins, AAV particles comprising a novel capsid protein, polynucleotides encoding these capsid proteins, and AAV vectors expressing these capsid proteins. Colosi et al also disclose methods of making the herein described AAV vectors expressing the novel capsid proteins of the invention and associated therapeutic uses thereof (Paragraph [0002]).
	As such, Colosi et al disclose that artificial capsid or engineered capsid proteins may be generated by any suitable technique. For instance, an AAV capsid protein sequence of the invention (e.g., a fragment of a VP1 capsid protein) can be used in combination with heterologous sequences which may be obtained from another AAV serotype (known or novel), non-contiguous portions of the same AAV serotype, from a non-AAV viral source, or from a non-viral source. It is of note that an artificial AAV serotype may be, without limitation, a chimeric AAV capsid, a recombinant AAV capsid, or a "humanized" AAV capsid (Paragraph [0073]).
	For instance, in certain embodiments, the chimeric AAV capsid proteins of the invention may comprise the amino acid sequence of any one of SEQ ID NOS: 90-157, each of which have at least one variable region from a donor AAV serotype swapped for the respective variable region(s) in the recipient backbone sequence (Paragraph [0027]).
	To that end, Colosi et al disclose a recombinant AAV structure in SEQ ID NO: 129 that comprises an AAV9 backbone with a substituted AAVanc.110 variable region and has 92.7% identity to SEQ ID NO: 3 of the instant disclosure. Likewise, Colosi et al disclose the reverse recombinant AAV structure in SEQ ID NO: 124, which comprises an AAVanc.110 backbone with an AAV9 substituted variable region – termed AAVanc110_9VR – and has 93.2% identity to SEQ ID NO: 4 of the instant disclosure. This AAVanc110_9VR capsid is found to have a high degree of specificity for muscle cells and decreased liver tropism (Paragraph [0253]; Page 108, Table 10). It is also of note that Colosi et al disclose a VP1 sequence of AAV9 in SEQ ID NO: 10 that is a 100% identity to SEQ ID NO: 1 of the instant disclosure. 

Consequently, Colosi et al anticipate the claims as follows:
Regarding claims 1-5: As aforementioned, Colosi et al disclose engineered recombinant AAV structures in SEQ ID NOs: 124 and 129. The structure in SEQ ID NO: 124 comprises an AAVanc.110 backbone with an AAV9 substituted variable region – termed AAVanc110_9VR – and has 93.2% identity to SEQ ID NO: 4 of the instant disclosure. This AAVanc110_9VR capsid is found to have a high degree of specificity for muscle cells and decreased liver tropism. 
Colosi et al do not explicitly disclose a recombinant hybrid AAV capsid protein, which is a hybrid between AAV9 and AAVrh74. 
	However, as Colosi et al substantially describe the final representative hybrid AAV9/AAVrh74 structures of instant SEQ ID NOs: 3 and 4 in the respective SEQ ID NOs: 129 and 124 of their publication – which are produced by identical processes, the recombinant hybrid AAV9/AAVrh74 capsid proteins of the instant claims are anticipated. See MPEP 2112.01(I), In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Regarding claim 9: Following the discussion of claim 1 above, the VP1 sequence of AAV9 in combination with the AAVanc.110 variable region detailed in Colosi et al directly reads on the recombinant hybrid AAV capsid protein of the instant claim, as it is a hybrid VP1 protein.

Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCoy et al (WO 2019/195423 A1).
McCoy et al disclose modified capsid proteins from adeno-associated virus (AAV) and virus capsids and virus vectors comprising the same. In particular, the McCoy et al disclose modified AAV capsid proteins and capsids comprising the same that can be incorporated into viral vectors to confer a desirable transduction profile with respect to a target tissue of interest, such as an ophthalmic tissue (Paragraph [0002]). 
In embodiments of the invention, AAV capsid proteins (VP1, VP2 and/or VP3) comprise a modification (e.g., a substitution and/or a deletion) in the amino acid sequence and virus capsids comprising the modified AAV capsid protein. McCoy et al note that the described modifications can confer one or more desirable properties to virus vectors comprising the modified AAV capsid protein including without limitation, selective transduction to a target tissue of interest (Paragraph [0063]). As such, the modified virus capsid proteins of the invention are AAV capsid proteins in which amino acids from one AAV capsid protein are substituted into another AAV capsid protein (Paragraph [0065]). The AAV capsid proteins are of an AAV serotype selected from AAV1, AAV2, AAV3, AAV3B, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, AAV11, AAV12, AAVrh.8, AAVrh.10, AAVrh.32.33, AAVrh74, bovine AAV, avian AAV or any other AAV now known or later identified. Furthermore, in some embodiments, the AAV capsid protein is chimeric (Paragraph [0069]).
Furthermore, in particular embodiments, the virus vector efficiently transduces or has efficient tropism for skeletal muscle, cardiac muscle, diaphragm muscle, pancreas (including b-islet cells), spleen, the gastrointestinal tract (e.g., epithelium and/or smooth muscle), cells of the central nervous system, eye, lung, joint cells, and/or kidney. Suitable controls will depend on a variety of factors including the desired tropism profile. For instance, AAV8 and AAV9 are highly efficient in transducing skeletal muscle, cardiac muscle and diaphragm muscle, but have the disadvantage of also transducing liver with high efficiency. Thus, viral vectors can be identified that demonstrate the efficient transduction of skeletal, cardiac and/or diaphragm muscle of AAV8 or AAV9, but with a much lower transduction efficiency for liver. Further, because the tropism profile of interest may reflect tropism toward multiple target tissues, it will be appreciated that a suitable vector may represent some tradeoffs. To illustrate, a virus vector of the disclosure may be less efficient than AAV8 or AAV9 in transducing skeletal muscle, cardiac muscle and/or diaphragm muscle, but because of low level transduction of liver, may nonetheless be very desirable (Paragraph [0040]).
Similarly, it can be determined if a virus “does not efficiently transduce” or “does not have efficient tropism” for a target tissue, or similar terms, by reference to a suitable control. In particular embodiments, the virus vector does not efficiently transduce – or does not have efficient tropism – for the liver, kidney, gonads and/or germ cells (Paragraph [0041]).

Consequently, McCoy et al anticipates the claims as follows:
	Regarding claim 1: McCoy et al disclose modified AAV capsid proteins in which amino acids from one AAV capsid protein are substituted into another AAV capsid protein. As such, the AAV capsid proteins are of an AAV serotype including AAV9 and AAVrh74, and are further chimeric. Furthermore, the virus vector comprising the modified chimeric AAV capsid protein does not efficiently transduce – or does not have efficient tropism – for the liver. Thus, the modified chimeric AAV capsid protein of McCoy et al reads on the recombinant hybrid AAV9/AAVrh74 capsid protein of the instant claim, wherein said recombinant hybrid capsid protein has a reduced liver tropism. 
		
Regarding claim 2: Following the discussion of claim 1 above, McCoy et al disclose that the virus vector efficiently transduces or has efficient tropism for skeletal muscle, cardiac muscle, diaphragm muscle, pancreas (including b-islet cells), spleen, the gastrointestinal tract (e.g., epithelium and/or smooth muscle), cells of the central nervous system, eye, lung, joint cells, and/or kidney. This reads on the recombinant hybrid AAV capsid protein of the instant claim, as the virus vector of McCoy et al comprises the modified chimeric AAV capsid protein.
	
Regarding claim 9: Following the discussion of claim 1 above, McCoy et al disclose the modified AAV capsid proteins are VP1, VP2 and/or VP3. This directly reads on the recombinant hybrid AAV capsid protein of the instant claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Colosi et al (WO 2018/022608 A2) in view of Kwon et al (Pharmaceutical Research, 2008).
DOI: 10.1007/s11095-007-9431-0, 2017).
The teachings of Colosi et al regarding claim 1 are discussed above in the 35 USC 102 section. 
In one embodiment, Colosi et al further disclose a composition comprising a vector or AAV herein for delivery of a transgene to a cell (Paragraphs [0008], [0009], [0011]). The reference specification defines an "AAV virion" or "AAV viral particle" or "AAV vector particle" or "AAV virus" as a viral particle composed of at least one AAV capsid protein and an encapsidated polynucleotide AAV vector. If the particle comprises a heterologous polynucleotide (i.e. a polynucleotide other than a wild-type AAV genome such as a transgene to be delivered to a mammalian cell), it is typically referred to as an "AAV vector particle" or simply an "AAV vector". Thus, production of AAV vector particle necessarily includes production of AAV vector, as such a vector is contained within an AAV vector particle (Paragraph [0035]).
 In another embodiment, Colosi et al disclose a pharmaceutical composition comprising an effective amount of a vector or AAV herein for the treatment of a disorder or disease associated with abnormal activity of an endogenous protein, wherein the vector of AAV has a transgene that encodes a biologically active copy of the protein (Paragraphs [0008], [0009], [0011], [0017]). 
In yet another embodiment, Colosi et al disclose that the vectors of the invention contain, at a minimum, sequences encoding the AAV capsid of the invention or a fragment thereof (Paragraph [0077]).  
Such “AAVs herein” or “AAV capsid of the invention” include the amino acid sequences of certain novel mammalian-derived AAV capsid VP1 proteins set out as SEQ ID NOs: 15-89, as well as novel engineered chimeric AAV capsid proteins which have a backbone amino acid sequence derived from one AAV capsid sequence and fragments of capsid protein sequence derived from at least one different AAV capsid sequence. The amino acid sequences of exemplary engineered chimeric AAV capsid VP1 proteins are set out as SEQ ID NOs: 90-157 (Paragraph [0007]).
Colosi et al do not disclose an AAV vector particle packing a gene of interest, which comprises an engineered chimeric AAV capsid protein and another capsid protein. 
However, Kwon et al review the generation of ‘designer’ AAV gene delivery vectors with enhanced properties using molecular engineering and direction evolution (Abstract).
In one embodiment of the review, Kwon et al disclose Mosaic capsids, which are composed of a mixture of capsid subunits from different serotypes. These mosaic capsids can possess the beneficial features of different serotypes (Figure 1; Page 491, Mosaic Capsids). 
Therefore, it would be prima facie obvious to modify the AAV vector particles of Colosi et al to include both the engineered chimeric AAV capsid and mammalian-derived AAV capsid embodiments within a single vector, as detailed in Kwon et al. Doing would allow the AAV vector to become tunable depending on which AAV capsid subunits it was composed of (Page 491, Mosaic Capsids). One of ordinary skill in the art would have been motivated to have an increased control over the AAV vector, and would have had reasonable expectation of success based on the combined disclosures of Colosi et al and Kwon et al. This conclusion of obviousness is based on a teaching, suggestion, and motivation in the art by Kwon et al. 
Consequently, Colosi et al as modified by Kwon et al render obvious an AAV vector particle packaging a gene of interest, which comprises one or more of the hybrid recombinant AAV capsid protein according to claim 1, and also at least one AAV capsid protein from natural or artificial AAV serotype other than AAV9 and AAVrh74, as detailed in instant claim 13. Furthermore, Colosi et al disclose a pharmaceutical composition comprising an effective amount of a vector or AAV herein for the treatment of a disorder or disease associated with abnormal activity of an endogenous protein (claim 15), wherein the vector of AAV has a transgene that encodes a biologically active copy of the protein. This AAV vector comprising the transgene reads on the AAV vector particle of instant claim 14 comprising a therapeutic gene of interest. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/600,715 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application directly reads on the recombinant hybrid adeno-associated virus (AAV) capsid protein of the reference application. As such, both applications necessitate a recombinant adeno-associated virus (AAV) capsid protein, which is a peptide-modified hybrid between AAV serotype 9 (AAV9) and AAV serotype 74 (AAVrh74) capsid proteins, wherein said recombinant peptide-modified hybrid AAV capsid protein has a further reduced liver tropism. Furthermore, SEQ ID NOs: 1-3 of both applications are identical. Thus, even though the reference application requires at least one copy of a peptide comprising the RGD motif within the recombinant hybrid AAV capsid protein, it is not patentably distinct from the recombinant hybrid AAV capsid protein of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA G WESTON/Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633